Citation Nr: 0709127	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  03-05 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for otitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from July 1954 to July 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1988 RO rating decision.  

In January 2005 the Board reopened and denied the veteran's 
claim for service connection for right ear hearing loss.  The 
Board remanded the issues as to whether new and material 
evidence has been submitted to reopen claims for service 
connection for otitis, conjunctivitis, and for an allergy 
disorder (also claimed as a sinus disorder), for further 
development.  

A November 2005 RO decision reopened and granted the 
veteran's claims for service connection for conjunctivitis 
and for allergic rhinitis with sinusitis.  Therefore, those 
issues are no longer on appeal.  

In a February 2006 decision, the Board reopened the veteran's 
claim for service connection for otitis.  The Board remanded 
the merits of the claim for further development.  


FINDING OF FACT

The veteran suffers from recurrent otitis that originated in 
service.  


CONCLUSION OF LAW

Otitis was incurred in active service.  38 U.S.C.A §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

In light of the fully favorable decision, the Board finds 
that no further discussion of VCAA compliance is warranted.  


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet.App. 247, 253 (1999); see also Pond v. West, 12 Vet.App. 
341, 346 (1999).  

As noted above, the veteran had active service from July 1954 
to July 1977.  His service medical records show that he was 
treated for ear problems, including otitis media and externa, 
on multiple occasions during service.  A March 1971 treatment 
entry noted that the veteran was seen with a chief complaint 
of an earache.  It was noted that his tympanic membranes were 
clear.  There was a reference to an upper respiratory 
infection.  An April 1971 treatment entry noted that the 
veteran complained of rhinitis, conjunctivitis, and otitis of 
the ears.  The impression was probable allergic rhinitis.  A 
subsequent April 1971 entry indicated that the veteran had 
left otitis media.  A January 1972 entry also noted that the 
veteran had left otitis media.  

A May 1974 treatment entry indicated that the veteran 
complained of ringing in his left ear and stopped up sinuses.  
It was noted that he had suffered from a few ear infections 
in the previous three years.  An October 1974 treatment entry 
noted that the veteran reported that his left ear felt 
infected.  A diagnosis was not provided.  A November 1975 
entry reported that the veteran stated that his left ear felt 
plugged.  The assessment did not refer to an ear disorder.  A 
March 1975 emergency room visit entry noted that the veteran 
reported that he had a possible foreign body in his throat.  
He also complained of ear pain.  The impression was external 
otitis.  Another March 1975 entry noted that the veteran had 
bilateral external otitis.  An April 1975 entry noted that 
the veteran had complaints including left ear pain.  A 
diagnosis was not specifically provided.  An October 1975 
entry noted that the veteran complained of a frontal headache 
in the brow area to the throat.  It was noted that the 
veteran's ears were clear.  The assessment was blocked 
Eustachian tube.  

A March 1976 allergy questionnaire related an impression that 
included Eustachian tube dysfunction.  An August 1976 entry 
noted that the veteran reported that he had pain in his left 
ear.  A November 1976 objective retirement examination report 
included a notation that the veteran's ears were normal.  A 
May 1977 treatment entry noted that the veteran complained of 
a blocked feeling in his left ear.  It was noted that his 
tympanic membranes were normal with no wax build up, but that 
he had a small hair in the left canal that was partially 
lying on the tympanic membrane.  A later May 1977 entry noted 
that the ear examination was normal.  A June 1977 entry 
reported that the veteran had complaints including a stopped 
up left ear.  The impression referred to allergies.  A July 
1977 consultation report referred to Eustachian tube 
dysfunction.  Another July 1977 entry related an impression 
of Eustachian tube dysfunction, resolved.  

Post-service clinical evidence shows treatment for variously 
diagnosed ear problems, including otitis.  

A July 1977 consultation from the allergy clinic at Fort 
Gordon related an impression that included chronic perennial 
allergic rhinitis with seasonal component secondary to grass 
pollen sensitivity and complicated by Eustachian tube 
dysfunction.  A November 1977 ears, nose, and throat 
examination for VA purposes noted, as to the veteran's ears, 
that his tympanic membranes were normal.  The impression did 
not refer to an ear disorder such as otitis.  

A January 1982 entry from the ears, nose and throat clinic at 
the Regional Hospital at Shaw Air Force Base noted that the 
veteran was seen for complaints including that his left ear 
was stopped up.  The impression included left Eustachian tube 
dysfunction.  A September 1983 entry from the primary care 
clinic at Shaw Air Force Base noted that the veteran's left 
tympanic membrane was dull and retracted.  The assessment did 
not specifically refer to an ear disorder.  A November 1983 
entry from such facility related an assessment that included 
left otitis media.  A December 1983 entry also noted an 
assessment that included left otitis media.  A January 1986 
entry indicated an impression of impacted cerumen with 
external otitis, right.  A February entry indicated an 
assessment that included serous otitis.  A July 1987 
emergency care and treatment report related an assessment of 
impaction of the right ear canal and possible otolith.  A 
July 1988 entry noted an impression of early serous otitis of 
the left ear.  Additionally, a December 1995 emergency care 
and treatment report related an assessment of otalgia.  An 
August 1996 entry indicated an assessment that included 
bilateral external otitis.  An October 1996 VA treatment 
entry noted that the veteran had left otalgia.  

A March 2003 statement from a physician at Shaw Air Force 
Base reported that the he had evaluated the veteran on two 
occasions for chronic otitis media.  An April 2003 statement 
from Dr. P. Evangelisti noted that the veteran underwent 
bilateral cerumen impaction and that he had a history 
consistent with hyperacousis.  

A December 2002 VA treatment entry noted that cerumen was 
removed from the veteran's ears.  A March 2003 entry noted 
that the veteran returned with a question of left ear 
pathology and that he had been recently treated for what was 
thought to be left otitis.  It was noted, however, that the 
examination was completely clear.  A May 2003 entry related a 
past medical history of otitis externa infection, not 
otherwise specified, and impacted cerumen.  The assessment 
referred to other disorders.  A May 2003 VA heart examination 
report noted that examination of the veteran's ears showed 
that the tympanic membranes were visible with no perforation 
or discharge.  The diagnoses referred to other disorders.  

An October 2003 VA treatment entry noted that the veteran had 
a problem list that included otitis externa infection, not 
otherwise specified, and impacted cerumen.  The examiner 
noted that the right ear tympanic membrane was visible and 
retracted.  The assessment included otitis externa infection, 
not otherwise specified, treated with antibiotics, and 
impacted cerumen.  Multiple additional VA treatment records 
dated through April 2006 also referred to a problem list that 
included otitis externa infection, not otherwise specified, 
and impacted cerumen.  

A June 2006 VA audiological examination report referred to 
left ear hearing loss and clinically normal hearing in the 
right ear.  

An August 2006 VA examination report noted that the veteran's 
claims folder was reviewed.  The examiner reported that the 
veteran had been evaluated by an audiologist who found that 
he had normal hearing in essence in the right ear and that 
the left ear showed a high tone sensory neural hearing loss 
at 4000 Hertz.  The examiner stated that the question was 
whether or not the veteran had suffered middle ear infections 
that would have produced the hearing loss in the left ear.  
The examiner indicated that he had treated the veteran since 
2000 and that he had no ear infections whatsoever in that 
six-year time frame.  The examiner reported that he had 
removed wax from the veteran's ear on numerous occasions and 
that the veteran apparently had a temporomandibular joint 
problem, but that there had never been any infection which 
might in the utmost of the extremes had caused any type of 
hearing loss.  

It was noted that in reviewing the veteran's file as far back 
as 1986, he was questioned about ear infections and that the 
answers given on one of his evaluations did not lead the 
examiner to believe that the veteran really had any 
significant ear infections.  The examiner stated that the 
veteran had certainly not had any infections which would lead 
to a high tone sensorineural hearing loss.  The examiner 
indicated that it was not likely in the least that the 
veteran had any hearing loss because of ear infections.  The 
examiner commented that the veteran currently had no evidence 
whatsoever of acute or chronic otitis and that both ears 
appeared to be completely normal at that time.  The examiner 
noted that the canals and drums are intact and mobile and 
that there is some cerumen, but there is no evidence of any 
pathology.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators . 
. .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).  

The Board observes that the veteran's service medical records 
show treatment for ear problems including otitis media and 
otitis externa on multiple occasions during service.  Post-
service clinical evidence also shows treatment for otitis 
media and otitis externa on numerous occasions.  
Additionally, a March 2003 statement from a physician at Shaw 
Air Force Base noted that the veteran had been evaluated on 
two occasions for chronic otitis media.  Further an October 
2003 VA treatment entry related an assessment that included 
otitis externa infection, not otherwise specified, and 
several other VA treatment entries included a problem list 
that included otitis externa.  

The Board notes that the examiner pursuant to the August 2006 
VA examination noted that he had treated the veteran since 
2000 and that he had no ear infections whatsoever in that 
six-year time frame.  However, as noted above, the veteran 
was treated with an assessment of otitis externa as recently 
as October 2003.  Further, the examiner also seemed to 
indicate that the veteran had not had any significant ear 
infections dating back to 1986.  However, treatment entries 
of record in the late 1980s and 1990s refer to treatment for 
ear problems such as serous otitis and bilateral external 
otitis.  Therefore, there is some question as to whether the 
examiner totally reviewed the veteran's entire claims folder.  
Given such circumstances, the Board finds that the August 
2006 VA examination with the examiner's opinion, is less 
probative in this matter.  

The Board also observes that the examiner appeared to address 
whether the veteran suffered from middle ear infections that 
produced hearing loss in the left ear.  However, the February 
2006 Board remand requested an opinion as to whether it was 
least as likely as not that the veteran had chronic or 
recurrent otitis which was related to service.  The Board 
notes that another remand at this time might needlessly 
prolong this matter.  

As noted previously, the veteran's service medical records 
and post service clinical evidence show treatment for otitis 
on numerous occasions.  There is also a satisfactory chain of 
evidence of the condition from the veteran's service to the 
present.  After considering all the evidence and resolving 
all doubt in favor of the veteran, the Board finds that the 
veteran has a current otitis which began during his active 
service.  38 U.S.C.A. § 5107(b).  Thus, service connection is 
warranted.    


ORDER

Service connection for otitis is granted.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


